Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Gas supply part in claims 8-10
Exhaust part in claims 8-10
Rotation support part in claim 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Exhaust part is interpreted as element 240 see [0066] and Fig. 5 which illustrates as exhaust port.
Rotation support part is interpreted rotation support ring 250 as recited in [0030], may include a support ring 251 see [0070] and Fig. 5.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueki Shuzo (JP 2003-249458 see the Machine Generated English provided herewith).
Regarding claim 1:	An edge ring (wafer holding ring) comprises: a main body having a ring shape, wherein the main body comprises: 5a substrate support part 2configured to support an edge 

Regarding claim 8:	 A heat treatment apparatus comprising: a chamber 15 having an inner space in which a heat treatment process is performed; an edge ring of claim 1, which is provided in the inner space of the chamber; 20a heating source (light source lamp 13) disposed above the edge ring to provide heat energy toward the substrate supported by the edge ring; a gas supply part  (see left and right arrows) provided at one side of the chamber to supply a process gas; and an exhaust part (see downward arrow under wafer 11) provided at the other side of the chamber to face the gas 25supply part, thereby exhausting a remaining gas within the chamber.  See Fig. 5.
 
Regarding claim 9: The heat treatment apparatus of claim 8, wherein the heating source (light source lamp 13) has an area greater than that of the substrate, and at least a portion of the heating source is provided above the groove part of the edge ring 16 to provide heat energy toward the groove part.  See the examiner marked up version of Fig. 5 from the prior art of Ueki Shuzo below.


    PNG
    media_image1.png
    247
    292
    media_image1.png
    Greyscale
 
Marked up version of Fig. 2a of Ueki Shuzo


    PNG
    media_image2.png
    209
    322
    media_image2.png
    Greyscale

Marked up version of Fig. 5 of Ueki Shuzo

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ueki Shuzo (JP 2003-249458 see the Machine Generated English provided herewith) in view of Koelmel et al (US 9,076,828).
The teachings of Ueki Shuzo were discussed above.
The prior art of Ueki Shuzo fails to teach:
Regarding claim 2:	 The edge ring of claim 1, wherein the groove part 3 comprises: a bottom plate provided at a height that is lower than the outer band; 15an inner sidewall protruding from a top surface of the bottom plate; and a connection sidewall configured to connect the outer band to the bottom plate.   

Regarding claim 3: The edge ring of claim 2, wherein the connection sidewall has an 20inner surface configured to connect the top surface of the outer band to the top surface of the bottom plate, and the inner surface at least partially has a section in which the inner surface approaches the inner sidewall as a height of the inner surface is lowered.  

Regarding claim 4: The edge ring of claim 2, wherein an upper end of the inner sidewall has the same height as the top surface of the substrate supported by the substrate support part or has a height higher than the top surface of the substrate.  

Regarding claim 55: The edge ring of claim 2, wherein the bottom plate is provided at a height that is less than that of the top surface of the substrate supported by the substrate support part. 
 
 The prior art of Koelmel teaches an edge ring for a thermal processing chamber with edge ring 200, ring support 201, upper surface 212, a lower surface 214, an inner edge 216, and an outer edge 218 see col. 3 lines 17-32. See Figs. 4A-4D which illustrate an inner sidewall (fin 412/422,432/441) protruding as recited in claim 2-5 of the present invention. The motivation to 


    PNG
    media_image3.png
    790
    493
    media_image3.png
    Greyscale

Examiner’s marked up version of Figs. 4A-4D of Koelmel et al

Claims 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ueki Shuzo (JP 2003-249458 see the Machine Generated English provided herewith) in view of Ranish et al (US 6,888,104).
The teachings of Ueki Shuzo were discussed above.
Regarding claim 6:	The prior art of Ueki Shuzo fails to teach the edge ring of claim 1, further comprising a coating layer made of 10oxide of any one of elements constituting the main body and coated on at least a portion of the main body.

Regarding claim 7:	The prior art of Ueki Shuzo fails to teach the coating layer of the edge ring is made of an oxide and coated on at least a portion of the main body
The prior art of Ranish et al teaches a thermally matched support ring (edge ring 102) for substrate processing chamber. See the paragraph that joins columns 5 and 6 where it is recited that the support ring 102 is comprised of a coating 113 comprising oxidized SiC. See in that recitation wherein the coating has a thickness between 1-5000nm. The thickness of the coating is optimal to ensure resilience without changing the flow pattern around the edge ring due to the coating. The motivation to provide a coating as suggested by the prior art of Ranish et al to the edge ring of Ueki Shuzo is that the coating increases the resilience to the chemical and mechanical stress in the semiconductor manufacturing apparatus. Thus, it would have been obvious for one of ordinary skill in the art of the claimed invention to provide a coating as suggested by the prior art of Ranish et al to the edge ring of Ueki Shuzo.

Furthermore, the prior art of Ueki Shozo fails to teach regarding claim 10: The heat treatment apparatus of claim 8, further comprising a rotation support part rotating the edge ring, and the rotation support part comprises a support ring on which the edge ring is supported.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Nakayama et al (US 2012/0244703) teaches a tray (edge ring) for CVD wherein the ring features a main body 2, substrate support part 3, and see Figs 1a-d to 6b.
Hanawa et al (US 8,455, 374) teaches a radiation heating see Figs 1 and 2B with an edge ring (carrier body 201) with a substrate support part (pockets 202), sidewalls 204.
Lue et al (US 6,264,467) teaches micro grooved support surface with edge rings 100-800, base 110-810 has a base surface 120-820 with substrate support location 130-830. The base defines grooves 140-840. Lue et al teaches an oxide coating of the ring see col. 9 lines 34-43. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716